Citation Nr: 1716329	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the termination of nonservice-connected pension (NSP) benefits effective March 1, 1998 was proper.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the U.S. Marine Corps from July 1970 to November 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A June 2012 rating decision reopened the PTSD claim and denied it on the merits.  A February 2013 decision terminated the Veteran's entitlement to a NSP, effective March 1, 1998.  The Veteran perfected separate appeals of those determinations.

In December 2016, the Veteran appeared at a Board hearing at the local RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, on the record, the undersigned advanced the case on the docket due to financial hardship.

The issue of whether the termination of NSP benefits effective March 1, 1998 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2005 rating decision determined that new and material evidence was not received to reopen a claim of entitlement to service connection for PTSD.  The Veteran did not appeal the decision nor was additional evidence received within one year of the decision.

2.  The evidence received since the September 2005 rating decision triggered additional assistance to the Veteran.

3.  The preponderance of the evidence shows that PTSD is not linked to a verified in-service stressor but post-service stressors.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2012 rating decision, via an April 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records, to include Vet Center records, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Application to Reopen PTSD

Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD.  At the time the Veteran's case was certified to the Board, DSM-IV was the governing directive.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's uncorroborated testimony is not sufficient to verify a non-combat- related stressor.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997) (Board must make finding of credibility of appellant's testimony).  Further, the mere fact that a diagnosis is of record does not satisfy the requirement that a claimed non-combat- related stressor must be verified.  Kays v. Snyder, 846 F.3d 1208, 1211-12 (Fed. Cir. 2017).

Background of Initial Claim

In May 2001, the Veteran applied for VA compensation for PTSD.  (05/10/2001 VA 21-526)  VA outpatient records dated in August 2000 note that the Veteran reported that he served in Southeast Asia, Thailand, in 1972 where he guarded bomb dumps.  He reported that, although he was not in combat, he was in constant fear of being shot.  During this period of time he started using illicit drugs.  (08/08/2001 Medical Treatment-Government Facility, pp. 10, 17).  In February 2001, an examiner noted that the Veteran's score on the Mississippi Combat Scale was 130, with the cutoff for PTSD being 107.  A diagnosis of PTSD was entered.  Id. at 10.  Other outpatient records dated in March 2002 note that the Veteran reported that he saw a movie titled, We Were Soldiers, and that he had dreamed about patrols he was on in Vietnam.  (10/23/2002 Medical Treatment-Government Facility, p. 26)

STRs reflect that a November 1974 Report of Medical Examination For RAD notes the Veteran's psychiatric area was assessed as normal.  In a November 2002 rating decision, the rating board determined that the Veteran had not in fact submitted a valid stressor.  The rating board determined that the Veteran's "stressor" was no more than the stress associated with the environment in which he served and denied the claim.  A December 2002 RO letter informed the Veteran of the November 2002 rating decision and of his right to appeal.  He did not appeal the decision, nor did VA receive additional evidence on the issue within one year.  Hence, the rating decision became final.  38 C.F.R. §§ 3.156, 20.302.

In a March 2005 VA 21-4138, the Veteran applied to reopen the claim.  In a July 2005 stressor statement (07/18/2005 Military Personnel Records), the Veteran asserted that he was part of a unit that provided security for a Seabee unit that rebuilt an air base from which bombing missions in South Vietnam (RVN) were flown.  He asserted further that the base was about 60 miles from the DMZ, and that a lot of jungle patrols also were run from the base.  The Veteran mentioned that his duties included guarding a large bomb dump.  The Veteran asserted that the bombing killed a lot of North Vietnamese as well as our own troops.  The Veteran asserted that about a month after his unit arrived, the North Vietnamese Army (NVA) attacked the installation.  He also claimed that he had nightmares about the people he helped the bombers to kill-people being burned and blown apart, and the stench of burning flesh.  In a separate stressor statement (07/18/2005 VA 21-4138), the Veteran recounted how he and his first wife, a Filipino National, were separated as a result of his being in the brig for AWOL.  They made a suicide pact in the event they were not reunited within a year.  Approximately 14 months later, he received a photograph of his wife in a casket.  She had died of a heart ailment.

VA outpatient records noted that the Veteran reported that the movie, We Were Soldiers, brought back memories of firefights in RVN, but he claimed to have blocked them out.  The entries also note that the Veteran performed the guard duty in Thailand, not RVN.  (10/15/2004 Medical Treatment-Government Facility, 
p. 21-23)

In a July 2005 VA memorandum, the RO determined that there was insufficient information to verify the Veteran's claimed stressor.  A September 2005 rating decision determined that new and material evidence was not received to reopen the claim and notified the Veteran of the decision and of his right to appeal that same month.  He did not appeal the decision, nor did VA receive additional evidence on the issue within one year.  Hence, the September 2005 rating decision became final.  38 C.F.R. §§ 3.156, 20.302.

In April 2009, the Veteran again applied to reopen the claim.  The form cited the Veteran's suicide pact with his deceased Filipino wife, and the representative noted that the Veteran told him he was based in Thailand, not RVN.  (04/25/2009 VA 
21-4138).  VA outpatient records dated in January 2007 noted the Veteran's stress related to his desire to find his daughter that he learned his deceased wife birthed had triggered preoccupation with thoughts of what happened to him in RVN.  (04/25/2009 Medical Treatment-Government Facility)  VA records dated in November 2007 noted that the Veteran reported that he had no direct involvement in combat, but he did report that he was punched while in the military.  (02/17/2010 Medical Treatment-Government Facility, p. 3)  In November 2009, he also claimed that one of his stressors was that he helped kill others from afar, as he reported that he guarded bombs that were dropped in Vietnam, and he imagined the deaths they caused.  Id., pp. 12, 79, 103.  On another occasion, the Veteran reported that he thought a lot about how he abandoned his wife; that he was in Vietnam for two months and ran jungle patrols to locate NVA soldiers, during which he was fired upon.  He also claimed to have seen U.S. pilots who were depressed over friendly fire deaths they had caused.  During this time, he reported that he used drugs as recreation.  (09/15/2010 Medical Treatment-Government Facility)

A copy of the Death Certificate of the Veteran's Filipino wife was received (04/25/2009), and the RO deemed it to be new and material evidence.  The record indicates that the Veteran's claim could involve combat; thus, an examination was arranged.  See 38 C.F.R. § 3.159(c)(4)(iii).  The examination request, on a September 2010 VA 21-2507a, informed the examiner that there were no records that indicated the Veteran served in combat but still requested that the examiner inquire into whether the Veteran had a diagnosis that was linked to fear of hostile enemy action.  See 38 C.F.R. § 3.304(f)(3).

The October 2010 examination report (10/26/2010 VA Examination, 3rd entry) reflects that the examiner conducted a detailed review of the claims file.  The examiner noted the Veteran's STRs, and his VA outpatient records, to include his various diagnoses of record, which included dysthymic disorder, generalized anxiety disorder, and polysubstance dependence.  The examiner also noted that the treatment notes were not clear on what experiences the PTSD diagnosis was based; and, that they did not distinguish between thoughts and experiences of the Veteran's dreams of events he did not experience, and events that occurred after his active service.  Id. at 5-6.  The examiner noted that the Veteran was observed to be a poor historian, and that he did appear to be in emotional distress.  The examiner noted that the Veteran's primary difficulties appeared to be related to depression secondary to the death of his first wife; the post-service death by suicide of his ex-girlfriend and mother of his son, which the examiner noted was his first significant relationship after his first marriage; and, subsequent problems coping with multiple deaths and losses over subsequent decades.  The Veteran also indicated continued anger and resentment toward the military for his seeing a "colored person" promoted instead of him.  Id. at 6 (quotes in original).

The Veteran then opened up to the examiner by asking the examiner if he wanted to know what really was going on?  The Veteran reported that he blamed the military for the death of his first wife, which he viewed as a suicide.  He reported further that he went AWOL in order to delay his departure from the Republic of Philippines (RPI) in hope that it would allow his wife more time to return to the U.S. with him.  Instead, he was shipped out after his court-martial.  He also reported that he blamed the Government for his inability to get to know his father, who reportedly died while the Veteran was in basic training.  His father had been predominantly absent from his life during his childhood and adolescence.  The Veteran stated that he developed an "I don't care" attitude, and he volunteered for Vietnam, but he was sent to Thailand.  The Veteran related that his primary duty in Thailand was guarding an ammunition dump, and he did some jungle patrols.  He specifically denied combat experience.

The Veteran reported having experienced stress from guarding the ammunition dump and during patrols, but he denied any traumatic experiences or engagement in combat.  The Veteran again reported that he observed pilots who were saddened over having bombed friendly troops because they were given the wrong coordinates.  The Veteran also shared feelings of responsibility for deaths as a result of his duties that supported the war effort.  He indicated that he did not participate in any bombing missions or witness dead or injured persons while in service that were related to reported nightmares of being ambushed or seeing persons burning or dying after bombings.  Id. at 7.  The examiner also noted that the Veteran reported that, although he was not in combat, the NVA was near the base where he was in Thailand.  (10/26/2010 VA Examination, 2nd entry)  The Veteran reported his substance abuse history that ensued after the death of his second wife.  Mental status examination revealed the Veteran's attitude as one that he believed that his claim would be denied; and, that he was seeking compensation because he was looked over for promotion and for his perception that the military was responsible for his first wife's death.  Id, p. 4. When the examiner asked the Veteran why there was no record of his claimed assault while he was in the RPI, he replied that he did not know.  When asked to explain his claimed stressor that he was almost shot by another soldier while returning from patrol in Thailand, the Veteran explained that he saw a rifle pointed in his direction, but no shots were fired.  Id., p. 7.  The examiner noted that when the Veteran completed the Combat Exposure Scale, he skipped the item related to combat patrols or dangerous duty.  Based on his responses and statements in the interview, they indicated that he was not under enemy fire, was not surrounded by the enemy, did not see the enemy, he witnessed no deaths or injuries, did not engage in combat, and he did not view himself as in danger of being injured or killed during service.  His trauma was related to the sudden death of his first wife and subsequent death of an ex-girlfriend by suicide.  The examiner noted that the Veteran's test result indicated PTSD related to his first wife's and ex-girlfriend's death.  Id. at 8-9.

The examiner opined that the Veteran met the DSM criteria for a traumatic stressor.  His stressors were the sudden death of his first wife, and the death by suicide of his ex-girlfriend.  (10/26/2010 VA Examination, 1st entry).  In addition to PTSD, the examiner also rendered Axis I diagnoses of malingering; major depressive disorder; and, alcohol and polysubstance dependence, both in full and sustained remission.  The examiner opined that, based on the Veteran's self-report, he did not experience a criterion-meeting stressor while in service.  Instead, his trauma occurred after his active service, that is, the deaths of his first wife and ex-girlfriend.  Id. at 3.  The examiner also opined that the Veteran's reported nightmares were not related to events that he actually experienced.  The examiner noted that malingering was included in the diagnoses because the Veteran consistently provided false information on the dates of events, such that if not verified would have suggested they occurred during service when the event (wife's death) occurred after his military service.  He also reported service in Vietnam and nightmares related to service in Vietnam when he served in Thailand; and, he did not experience combat, though he did report having gone on security patrol and having guarded ammunition in Thailand.  The Veteran did that in the context of seeking financial compensation which he subsequently stated was due to anger toward the military for being passed over for promotion, and also blaming the government for his wife's death, as she was not transported back to the U.S with him from the Philippines.

The examiner opined that the Veteran's PTSD was not caused by or the result of military service, as his traumatic experiences occurred after service.  Even accepting the Veteran's account of going on patrols in Thailand, the examiner noted that he did not engage the enemy while on patrol, and his base never came under attack.  The Veteran's dreams of fear of enemy or hostile activity were not based on his own experience.  Id. at 5-6.

A December 2010 rating decision confirmed the previous denial of the claim of entitlement to service connection for PTSD.  The reasons and bases section of this rating decision reflects that the RO in fact reopened the claim to consider it under the relaxed standard for PTSD claims, e.g., fear of hostile activity, etc., and denied it on the merits.  The Veteran was notified of the decision that same month.  The Veteran did not appeal the decision but, in January 2011, he applied for an increased rating for his "service-connected condition of PTSD," and a temporary total rating due to hospitalization for PTSD.  (01/26/2011 VA 21-4138; 01/31/2011 VA 21-4138)

Evidence added to the record after the December 2010 rating decision included the Veteran's acceptance into a PTSD residential treatment program and additional outpatient treatment records.  A July 2012 rating decision denied the claim, and it specifically stated that PTSD due to fear of hostile enemy or terrorist activity was considered.  The Veteran appealed the decision and indicated on his Notice of Disagreement that his claim was based on combat trauma.  (05/27/2013-NOD, p. 2)

In light of the above, the September 2005 rating decision is the last final decision on the issue and the current appeal stems from the April 2009 application to reopen.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156; see also Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the September 2005 rating decision includes the October 2010 examination report, additional outpatient records, and the Veteran's sworn testimony at his hearing.  His testimony tracked essentially with his prior stressor statements.  In light of the fact that new evidence is deemed credible (with limited exceptions) in the context of reopening claims, the Board finds that the RO properly reopened the claim.  38 C.F.R. § 3.156.  The Board also finds the 2010 VA examination to be new and material evidence; therefore, the petition to reopen is allowed.  The Board further finds further that the claim is developed, so the Board may proceed to a decision on the merits.

Decision on Merits
 
In addition to the legal requirements previously discussed, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the December 2016 hearing, the Veteran testified that he worked out of Nakhon Thailand, where he was part of security for Seabees that were resurfacing an old Thai air base.  Per the Veteran, these events occurred in May/June 1972.  He testified further that while there, he went on missions into Laos, where his element was ferried in and out via helicopter.  On one occasion while on a patrol, he got into a conflict with two other Vietnamese soldiers, and he stabbed one of them, and he the stabbed the soldier's partner.  He testified that there were eight of them on the patrol, and that they were rescued by a Cobra helicopter.  He filed a report when he returned to base. Transcript, p. 3-5.  On another occasion, his patrol intercepted the enemy, there was a firefight, and he saw many bodies.  Id. at 5.  The other stressor the Veteran testified to is that while stationed in the RPI, he twice was attacked by Black marines.  The shore patrol came and scared them off.  In response to a question by the undersigned, the Veteran testified that he sustained a busted nose and a cracked rib, but he did not seek medical treatment.  The Veteran also disavowed any stressor residual due to the death of his first wife, as he was now over it.  Id.at 18.

The Board finds that the Veteran's 2016 hearing testimony is significantly at odds with the statements that he made to the examiner at the 2010 VA examination and in some of the earlier noted VA outpatient entries.  As set forth earlier, at the October 2010 examination, he specifically related to the examiner that he was never in danger during his brief tour in Thailand.  His SPRs reflect that his unit was part of Task Force Delta during the time frame the Veteran referenced.  (01/08/2015 Military Personnel Records, p. 7)  Other sources note that Task Force Delta operated out of Nam Phong RTAFB, Thailand, not Nakhon, Thailand, which was northeast and much closer to Laos.  An earlier Board decision related to another claimant noted that the unit history provided by the U.S. Marine Corps indicates that the base at Nam Phong was, in August 1972, at an "increased security posture . . . ."  See BVA No. 0633252 (Oct. 26, 2006).  The Board recognizes that prior Board decisions are nonprecedential; but, here, the Board finds that the unit history cited in the Board decision as provided by the U.S. Marine Corp is general evidence and can be considered persuasive.  Another source described the base as an isolated Thai airstrip in the middle of the jungle that was used solely for training purposes that was expanded into a fully operational air base by the Seabees, from which Marine aircraft flew missions against North Vietnam and NVA targets in RVN.  See MAJOR GEORGE R. DUNHAM (USMC) AND COLONEL DAVID A. QUINLAN (USMC), U.S. MARINES IN VIETNAM, THE BITTER END1973-1975, Chap 2 (1990).  In light of these documented facts and the geographical location of Nam Phong within Thailand, the Board finds it that the evidence weighs against a finding that NVA forces were near the installation.

Although the Veteran served at a remote air base in Thailand from which Marine air combat missions were flown, the fact is that the Veteran candidly reported to a VA examiner in 2010 that he never feared for his safety, as he was never in harm's way.  He also admitted that his duties did not take him beyond the base, and he never had an encounter with the enemy.  The Board will not discuss this at length.  Suffice it to say that, in light of his several inconsistent and contradictory statements, and his admitted anger towards the military for which he deems himself entitled to compensation, the Board finds the Veteran's claimed stressors incredible.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also finds that, due to the Veteran's suspect veracity, his claimed in-service assault by black service persons also is incredible.  

Additionally, the Board finds that the 2010 VA examination report weighs heavily against the claim.  In this regard, the 2010 examiner opined that the Veteran's diagnosed PTSD was in fact linked to events that occurred after his active service.  The examiner conducted an exhaustive review of the claims file, detailing the pertinent facts and events of the Veteran's time prior to, during, and in- service.  Further, the examiner's provided a detailed rationale for the conclusion reached.  In light of these factors, the Board finds it highly probative and deserving of much weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Hence, while the Veteran has a valid diagnosis of PTSD, the preponderance of the evidence shows that there is no causal connection between his verified stressors and his active service.  Thus, the required linkage is not shown, and the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.102, 3.303, 3.304(f).


ORDER

Service connection for PTSD is denied.


REMAND

A November 2002 rating decision granted a nonservice-connected pension, effective in May 2001.  The February 2013 letter from VA states that the AOJ terminated the Veteran's pension because he had not reported the fact that he had remarried in 2003 or reported his wife's income.  Documentation in the claims file reflects that, via Eligibility Verification Reports (EVR), the Veteran purported to provide his wife's, GEH, income for the years 2007 to 2011.  The Veteran asserts that he has no records for the years prior to 2007.  The Veteran and GEH divorced in April 2015.  See April 2015 Divorce Decree.  Consistent with this, a financial status report, received by VA in later 2015, indicates that the Veteran is "not married."  There is no indication as to why her income for the years 2011 to 2015 was not reported.

The Board notes that there is no indication in the claims file that the AOJ inquired of the Internal Revenue Service (IRS) as to the Veteran's and GEH's reported income for the years 2003 to 2015.  Hence, the information reported on the submitted EVRs is not verified.  Unless neither the Veteran nor GEH filed Federal income tax returns for the years in question, the Veteran's assertion that he has no record for the years prior to 2007 lack veracity.

Accordingly, the case is REMANDED for the following actions:

1.  Contact GEH and ask her to please provide her income for October-December 2003, and for the years 2004 to 2006 and 2012 to 2015, the year she and the Veteran divorced.  If needed, request that the Veteran provide the last address of record for GEH.

2.  Regardless of whether GEH responds, seek verification from the IRS of the Veteran's and GEH's reported income for the years 2004 to 2015.  The AOJ shall follow all applicable procedures for handling Income Verification Materials (IVM) for any information received from the IRS.  Document all efforts to obtain the referenced IVM.  The Board notes that all proper protocols for handling of IVM material must be followed.

3.  After completion of the above, re-adjudicate the issue on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


